
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 2433
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 13, 2011
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  make certain improvements in the laws relating to the employment and training
		  of veterans, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Veterans Opportunity to Work
			 Act of 2011.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Retraining Veterans
					Sec. 101. Veterans retraining assistance program.
					Title II—Improving the Transition Assistance Program
					Sec. 201. Transition Assistance Program
				contracting.
					Sec. 202. Mandatory participation in Transition Assistance
				Program.
					Sec. 203. Report on Transition Assistance Program.
					Sec. 204. Transition Assistance Program outcomes.
					Sec. 205. Comptroller General review.
					Title III—Improving the Transition of Veterans to Civilian
				Employment
					Sec. 301. Reauthorization and improvement of demonstration
				project on credentialing and licensure of veterans.
					Sec. 302. Inclusion of performance measures in annual report on
				veteran job counseling, training, and placement programs of the Department of
				Labor.
					Sec. 303. Clarification of priority of service for veterans in
				Department of Labor job training programs.
					Sec. 304. Evaluation of individuals receiving training at the
				National Veterans’ Employment and Training Services Institute.
					Sec. 305. Requirements for full-time disabled veterans’
				outreach program specialists and local veterans’ employment
				representatives.
					Sec. 306. Report on findings of the Department of Defense and
				Department of Labor credentialing work group.
					Title IV—Improvements to Uniformed Services Employment and
				Reemployment Rights
					Sec. 401. Clarification of benefits of employment covered under
				USERRA.
					Title V—Other Matters
					Sec. 501. Extension of certain expiring provisions of
				law.
					Sec. 502. Department of Veterans Affairs housing loan
				guarantees for surviving spouses of certain totally disabled
				veterans.
					Sec. 503. Reimbursement rate for ambulance
				services.
					Sec. 504. Annual reports on Post-9/11 Educational Assistance
				Program and Survivors’ and Dependents’ Educational Assistance
				Program.
					Sec. 505. Limitation on amount authorized to be appropriated
				for employee travel, printing, and fleet vehicles.
					Sec. 506. Extension of reduced pension for certain veterans
				covered by Medicaid plans for services furnished by nursing
				facilities.
					Sec. 507. Statutory Pay-As-You-Go Act of 2010.
				
			IRetraining
			 Veterans
			101.Veterans
			 retraining assistance program
				(a)Program
			 authorized
					(1)In
			 generalIn accordance with this section, during the period
			 beginning on June 1, 2012, and ending on March 31, 2014, the Secretary of Labor
			 shall provide for monthly payments of retraining assistance to eligible
			 veterans. Payments of retraining assistance under this section shall be made by
			 the Secretary of Labor through the Secretary of Veterans Affairs.
					(2)Number of
			 eligible veteransThe number
			 of eligible veterans who participate in the program may not exceed—
						(A)45,000 during
			 fiscal year 2012; and
						(B)55,000 during the
			 period beginning October 1, 2012, and ending March 31, 2014.
						(b)Retraining
			 assistanceExcept as provided
			 by subsection (i), each veteran who participates in the program established
			 under subsection (a)(1) shall be entitled to up to 12 months of retraining
			 assistance, as determined by the Secretary of Labor. Such retraining assistance
			 may only be used by the veteran to pursue a program of education (as such term
			 is defined in section 3452(b) of title 38, United
			 States Code) or training on a full-time basis that—
					(1)is approved under
			 chapter 36 of such title;
					(2)is offered by a
			 community college or technical school;
					(3)leads to an associates degree or a
			 certificate (or other similar evidence of the completion of the program of
			 education or training); and
					(4)is designed to
			 provide training for a high-demand occupation, as determined by the Secretary
			 of Labor.
					(c)Monthly
			 certificationEach veteran
			 who participates in the program established under subsection (a)(1) shall
			 certify to the Secretary of Veterans Affairs the enrollment of the veteran in a
			 program of education described in subsection (b) for each month in which the
			 veteran participates in the program.
				(d)Amount of
			 assistanceThe monthly amount of the retraining assistance
			 payable under this section is the amount in effect under
			 section
			 3015(a)(1) of title 38, United States Code.
				(e)EligibilityFor
			 purposes of this section, an eligible veteran is a veteran who—
					(1)is at least 35
			 years of age but not more than 60 years of age;
					(2)was last
			 discharged from active duty service in the Armed Forces with an honorable
			 discharge;
					(3)as of the date of the submittal of the
			 application for assistance under this section, has been unemployed for a period
			 of time determined by the Secretary, with special consideration given to
			 veterans who have been unemployed for at least 26 continuous weeks;
					(4)is not eligible to
			 apply for educational assistance under chapter 30, 31, 33, or 35 of title 38,
			 United States Code; and
					(5)by not later than
			 October 1, 2013, submits to the Secretary of Labor an application containing
			 such information and assurances as the Secretary may require.
					(f)ReportNot later than July 1, 2014, the Secretary
			 of Labor and the Secretary of Veterans Affairs shall jointly submit to the
			 Committees on Veterans’ Affairs of the Senate and the House of Representatives
			 a report on the retraining assistance provided under this section,
			 including—
					(1)the total number
			 of—
						(A)eligible veterans
			 who participated;
						(B)credit hours completed; and
						(C)associates degrees or certificates awarded
			 (or other similar evidence of the completion of the program of education or
			 training earned); and
						(2)data related to
			 the employment status of eligible veterans who participated.
					(g)Joint
			 agreementThe Secretary of
			 Labor and the Secretary of Veterans Affairs shall enter into an agreement on
			 carrying out this section.
				(h)Source of
			 fundsPayments under this
			 section shall be made from amounts appropriated to the readjustment benefits
			 account of the Department of Veterans Affairs.
				(i)Termination of
			 authorityThe authority to make payments under this section shall
			 terminate on March 31, 2014.
				IIImproving the
			 Transition Assistance Program
			201.Transition
			 Assistance Program contracting
				(a)Transition
			 Assistance Program contracting
					(1)In
			 generalSection 4113 of
			 title 38, United States Code, is amended to read as follows:
						
							4113.Transition
				Assistance Program personnel
								(a)Authority To
				ContractIn accordance with
				section
				1144 of title 10, the Secretary shall enter into a contract
				with an appropriate private entity or entities to provide the functions
				described in subsection (b) at all locations where the program described in
				such section is carried out.
								(b)FunctionsContractors under subsection (a) shall
				provide to members of the Armed Forces who are being separated from active duty
				(and the spouses of such members) the services described in
				section
				1144(a)(1) of title 10, including—
									(1)counseling;
									(2)assistance in
				identifying employment and training opportunities and help in obtaining such
				employment and training;
									(3)other related
				information and services under such section; and
									(4)any other services
				that the Secretary determines are
				appropriate.
									.
					(2)Clerical
			 amendmentThe table of
			 sections at the beginning of
			 chapter 41 of title 38,
			 United States Code, is amended by striking the item relating to section 4113
			 and inserting the following new item:
						
							
								4113. Transition Assistance Program
				personnel.
							
							.
					(b)Deadline for
			 implementationThe Secretary of Labor shall enter into the
			 contract required by section 4113 of title 38, United
			 States Code, as added by subsection (a), by not later than 24 months after the
			 date of the enactment of this Act.
				202.Mandatory
			 participation in Transition Assistance ProgramSection 1144(c) of
			 title 10, United States Code, is amended by striking shall
			 encourage and all that follows and inserting shall encourage the
			 participation of members of the armed forces in pay grades E–8 and above and
			 O–6 and above who are eligible for assistance under the program and shall
			 require the participation of all other members of the armed forces who are
			 eligible for assistance under the program unless a documented urgent
			 operational requirement prevents attendance or an individual service member,
			 with written approval of their commander, chooses to decline participation, in
			 writing, based on post-service employment or acceptance to an education
			 program. Such documentation shall be included in the personnel record of the
			 member..
			203.Report on
			 Transition Assistance ProgramSection 1144 of
			 title 10, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(e)Reports and
				audits(1)Not
				later than January 30 of each year, the Secretary of Labor shall submit to the
				Committees on Veterans’ Affairs of the Senate and House of Representatives a
				report on the program established under this section that includes the number
				of members of the armed forces eligible for assistance under the program who
				participated in the program within 30, 90, and 180 days of being separated from
				active duty, and the percentages of all such eligible participants who
				participated within each such time period.
						(2)(A)The Secretary of Labor shall enter into a
				contract with an appropriate entity to conduct an audit of the program
				established under this section not less frequently than once every three years
				and to submit to the Secretary of Defense, the Secretary of Labor, the
				Secretary of Veterans Affairs, and the Committees on Veterans’ Affairs of the
				Senate and House of Representatives a report containing the results of each
				such audit.
							(B)(i)Except as provided in
				clause (ii), the Secretary of Labor shall enter into the contract under
				subparagraph (A) with an appropriate entity that is a small business concern
				owned and controlled by veterans or a small business concern owned and
				controlled by service-disabled veterans and that is included in the database of
				veteran-owned businesses maintained under subsection (f) of
				section
				8127 of title 38 and verified by the Secretary pursuant to
				paragraph (4) of that subsection.
								(ii)If the Secretary of Labor is unable
				to enter into the contract under subparagraph (A) with a qualified business
				concern described in clause (i), the Secretary shall enter into such contract
				with another qualified appropriate entity.
								(C)The Secretary of Labor shall enter
				into the contract under this paragraph using funds made available for the State
				grant program authorized under
				section
				4102A of title
				38.
							.
			204.Transition
			 Assistance Program outcomesSection 1144 of
			 title 10, United States Code, as amended by section 202 and 203, is further
			 amended by adding at the end the following new subsection:
				
					(f)Program
				outcomesThe Secretary of
				Labor shall develop a method to assess the outcomes for individuals who
				participate in the program established under this section. The Secretary of
				Defense shall provide to the Secretary of Labor any data on participation in
				the program that is necessary for the Secretary of Labor to develop such
				method. Such method shall be designed to determine the following
				outcomes:
						(1)The length of the
				period during which the individual was unemployed following the individual’s
				separation from active duty.
						(2)The beginning
				salary paid to the individual for the first job the individual obtained
				following such separation.
						(3)The number of
				months of school or other training the individual attended during the first
				12-month period following such
				separation.
						.
			205.Comptroller
			 General reviewNot later than
			 one year after the date of the enactment of this Act, the Comptroller General
			 of the United States shall conduct a review of the Transition Assistance
			 Program under section 1144 of title 10, United
			 States Code, and submit to Congress a report on the results of the review and
			 any recommendations of the Comptroller General for improving the
			 program.
			IIIImproving the
			 Transition of Veterans to Civilian Employment
			301.Reauthorization
			 and improvement of demonstration project on credentialing and licensure of
			 veteransSection 4114 of
			 title 38, United States Code, is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking not less than 10 and inserting not less than
			 5 but not more than 10; and
					(B)in paragraph (2),
			 by striking consult with appropriate Federal, State, and industry
			 officials and inserting enter into a contract with an
			 appropriate entity representing a coalition of State governors;
					(2)in subsection
			 (g)—
					(A)by striking
			 Veterans Benefits, Health Care, and Information Technology Act of
			 2006 and inserting the Veterans Opportunity to Work Act of
			 2011; and
					(B)by striking
			 September 30, 2009 and inserting September 30,
			 2014;
					(3)in subsection
			 (h)—
					(A)by striking
			 utilizing unobligated funds and inserting using not more
			 than $180,000 of the funds in each fiscal year; and
					(B)by inserting
			 before the period at the end the following: , to be derived from amounts
			 otherwise made available to carry out sections 4103A and 4104 of this
			 title; and
					(4)by adding at the
			 end the following new subsection:
					
						(i)Report to
				CongressNot later than 30
				days after the last day of a fiscal year during which the demonstration project
				under this section is carried out, the Assistant Secretary, in coordination
				with the entity with which the Assistant Secretary enters into a contract under
				subsection (b)(2), shall submit to the Committees on Veterans’ Affairs of the
				Senate and House of Representatives a report on the implementation of the
				demonstration project during that fiscal
				year.
						.
				302.Inclusion of
			 performance measures in annual report on veteran job counseling, training, and
			 placement programs of the Department of LaborSection 4107(c) of
			 title 38, United States Code, is amended—
				(1)in paragraph (2),
			 by striking clause (1) and inserting paragraph
			 (1);
				(2)in paragraph (5),
			 by striking and at the end;
				(3)in paragraph (6),
			 by striking the period and inserting ; and; and
				(4)by adding at the
			 end the following new paragraphs:
					
						(7)performance measures for the provision of
				assistance under this chapter, including—
							(A)the percentage of
				participants in programs under this chapter who are employed after the 180-day
				period following their completion of the program;
							(B)the percentage of
				such participants who are employed after the one-year period following their
				completion of the program;
							(C)the median earnings of such participants
				after the 180-day period following their completion of the program;
							(D)the median
				earnings of such participants after the one-year period following their
				completion of the program; and
							(E)the percentage of
				participants in such program who complete a certificate, degree, diploma,
				licensure, or industry-recognized credential while they are participating in
				the program or within one year of completing the
				program.
							.
				303.Clarification
			 of priority of service for veterans in Department of Labor job training
			 programsSection 4215 of
			 title 38, United States Code, is amended—
				(1)in subsection
			 (a)(3), by adding at the end the following: Such priority includes
			 giving access to such services to a covered person before a non-covered person
			 or, if resources are limited, giving access to such services to a covered
			 person instead of a non-covered person.; and
				(2)by amending
			 subsection (d) to read as follows:
					
						(d)Addition to
				Annual Report(1)In the annual report
				required under section 4107(c) of this title for the program year beginning in
				2003 and each subsequent program year, the Secretary of Labor shall evaluate
				whether covered persons are receiving priority of service and are being fully
				served by qualified job training programs. Such evaluation shall
				include—
								(A)an analysis of the implementation of
				providing such priority at the local level;
								(B)whether the representation of veterans in
				such programs is in proportion to the incidence of representation of veterans
				in the labor market, including within groups that the Secretary may designate
				for priority under such programs, if any; and
								(C)performance measures, as determined by the
				Secretary, to determine whether veterans are receiving priority of service and
				are being fully served by qualified job training programs.
								(2)The Secretary may not use the proportion of
				representation of veterans described in subparagraph (B) of paragraph (1) as
				the basis for determining under such paragraph whether veterans are receiving
				priority of service and are being fully served by qualified job training
				programs.
							.
				304.Evaluation of
			 individuals receiving training at the National Veterans’ Employment and
			 Training Services Institute
				(a)In
			 generalSection 4109 of
			 title 38, United States Code, is amended by adding at the end the following new
			 subsection:
					
						(d)The Secretary shall require that each
				individual who receives training provided by the Institute, or its successor,
				is given a final examination to evaluate the individual’s performance in
				receiving such training. Each such evaluation shall be designed to provide the
				individual with a grade, which shall be designated as either a passing grade or
				a failing grade. The results of such final examination shall be provided to the
				entity that sponsored the individual who received the
				training.
						.
				(b)Effective
			 dateSubsection (d) of
			 section
			 4109 of title 38, United States Code, shall apply with respect
			 to training provided by the National Veterans’ Employment and Training Services
			 Institute that begins on or after the date of the enactment of this Act.
				305.Requirements
			 for full-time disabled veterans’ outreach program specialists and local
			 veterans’ employment representatives
				(a)Disabled
			 veterans’ outreach program specialistsSection 4103A of title 38, United
			 States Code, is amended by adding at the end the following new
			 subsection:
					
						(d)Additional
				requirement for full-Time employees(1)A full-time disabled
				veterans’ outreach program specialist shall perform only duties related to
				meeting the employment needs of eligible veterans, as described in subsection
				(a), and shall not perform other non-veteran-related duties.
							(2)The Secretary shall conduct regular
				audits to ensure compliance with paragraph (1). If, on the basis of such an
				audit, the Secretary determines that a State is not in compliance with
				paragraph (1), the Secretary may reduce the amount of a grant made to the State
				under section
				4102A(b)(5) of this
				title.
							.
				(b)Local veterans’
			 employment representativesSection 4104 of such title is
			 amended—
					(1)by redesignating
			 subsection (e) as subsection (f); and
					(2)by inserting after
			 subsection (d) the following new subsection (e):
						
							(e)Additional
				requirements for full-Time employees(1)A full-time local
				veterans’ employment representative shall perform only duties related to the
				employment, training, and placement services under this chapter, and shall not
				perform other non-veteran-related duties.
								(2)The Secretary shall conduct regular audits
				to ensure compliance with paragraph (1). If, on the basis of such an audit, the
				Secretary determines that a State is not in compliance with paragraph (1), the
				Secretary may reduce the amount of a grant made to the State under section
				4102A(b)(5) of this
				title.
								.
					306.Report on
			 findings of the Department of Defense and Department of Labor credentialing
			 work group
				(a)In
			 generalThe Secretary of Defense and the Secretary of Labor shall
			 jointly enter into a contract with a qualified organization or entity jointly
			 selected by the Secretaries to complete the study of 10 military occupational
			 specialties already begun by the joint Department of Defense and Department of
			 Labor Credentialing Work Group to reduce barriers to certification and
			 licensure for transitioning members of the Armed Forces and veterans. This
			 study shall also include an examination of current initiatives, programs, and
			 authority already established within the Department of Defense and the military
			 services to promote credentialing of members of the Armed Forces and identify
			 best practices that can be leveraged by all services to increase the
			 transferability of military education, training, experience, and skills.
				(b)ReportThe
			 contract described in subsection (a) shall provide that upon completion of the
			 study described in such subsection, the organization or entity with which the
			 Secretary of Defense and the Secretary of Labor entered into the contract shall
			 submit to the Secretary of Defense and the Secretary of Labor a report setting
			 forth the results of the study. The report shall include—
					(1)a
			 plan for leveraging existing successful initiatives, programs, and authority to
			 promote the credentialing of all members of the Armed Forces; and
					(2)such information
			 as the Secretaries shall specify in the contract.
					(c)Submittal to
			 congressNot later than March 31, 2012, the Secretary of Defense
			 and the Secretary of Labor shall jointly submit to Congress a report on the
			 results of the study described in subsection (a), together with such comments
			 on the report as the Secretaries jointly consider appropriate.
				IVImprovements to
			 Uniformed Services Employment and Reemployment Rights
			401.Clarification
			 of benefits of employment covered under USERRASection 4303(2) of
			 title 38, United States Code, is amended by inserting the terms,
			 conditions, or privileges of employment, including after
			 means.
			VOther
			 Matters
			501.Extension of
			 certain expiring provisions of law
				(a)Adjustable rate
			 mortgagesSection 3707(a) of such title is amended by striking
			 2012 and inserting 2014.
				(b)Hybrid
			 adjustable rate mortgagesSection 3707A(a) of such title is
			 amended by striking 2012 and inserting
			 2014.
				(c)Pool of mortgage
			 loansSection 3720(h)(2)
			 of title 38, United States Code, is amended by striking December 31,
			 2011 and inserting December 31, 2016.
				(d)Loan
			 fees
					(1)Extension of
			 feesSection 3729(b)(2) of such title is amended—
						(A)in subparagraph
			 (A)—
							(i)in
			 clause (iii), by striking November 18, 2011 and inserting
			 October 1, 2017; and
							(ii)in
			 clause (iv), by striking November 18, 2011 and inserting
			 October 1, 2017;
							(B)in subparagraph
			 (B)—
							(i)in clause (i), by
			 striking November 18, 2011 and inserting October 1,
			 2017;
							(ii)by
			 striking clauses (ii) and (iii) and redesignating clause (iv) as clause (ii);
			 and
							(iii)in
			 clause (ii), as so redesignated, by striking October 1, 2013 and
			 inserting October 1, 2017;
							(C)in subparagraph
			 (C)—
							(i)in
			 clause (i), by striking November 18, 2011 and inserting
			 October 1, 2017; and
							(ii)in
			 clause (ii), by striking November 18, 2011 and inserting
			 October 1, 2017; and
							(D)in subparagraph
			 (D)—
							(i)in
			 clause (i), by striking November 18, 2011 and inserting
			 October 1, 2017; and
							(ii)in clause (ii), by striking November
			 18, 2011 and inserting October 1, 2017.
							(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 the later of—
						(A)October 1, 2011;
			 or
						(B)the date of the
			 enactment of this Act.
						(e)Temporary
			 adjustment of maximum home loan guaranty amountSection 501 of
			 the Veterans Benefits Improvement Act of 2008 (Public Law
			 110–389; 122 Stat. 4175;
			 38 U.S.C.
			 3703 note) is amended by striking December 31,
			 2011 and inserting December 31, 2014.
				502.Department of
			 Veterans Affairs housing loan guarantees for surviving spouses of certain
			 totally disabled veterans
				(a)In
			 generalSection 3701(b) of
			 title 38, United States Code, is amended by adding at the end the following new
			 paragraph:
					
						(6)The term veteran also
				includes, for purposes of home loans, the surviving spouse of a deceased
				veteran who dies and who was in receipt of or entitled to receive (or but for
				the receipt of retired or retirement pay was entitled to receive) compensation
				at the time of death for a service-connected disability rated totally disabling
				if—
							(A)the disability was continuously rated
				totally disabling for a period of 10 or more years immediately preceding
				death;
							(B)the disability was
				continuously rated totally disabling for a period of not less than five years
				from the date of such veteran’s discharge or other release from active duty;
				or
							(C)the veteran was a
				former prisoner of war who died after September 30, 1999, and the disability
				was continuously rated totally disabling for a period of not less than one year
				immediately preceding
				death.
							.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to a loan guaranteed after the date of the enactment of this
			 Act.
				(c)Clarification
			 with respect to certain feesFees shall be collected under
			 section
			 3729 of title 38, United States Code, from a person described
			 in paragraph (6) of subsection (b) of section 3701 of such title, as added by
			 subsection (a), in the same manner as such fees are collected from a person
			 described in paragraph (2) of such subsection.
				503.Reimbursement
			 rate for ambulance servicesSection 111(b)(3) of
			 title 38, United States Code, is amended by adding at the end the following new
			 subparagraph:
				
					(C)In the case of transportation of a person
				under subparagraph (B) by ambulance, the Secretary may pay the provider of the
				transportation the lesser of the actual charge for the transportation or the
				amount determined by the fee schedule established under section 1834(l) of the
				Social Security Act (42 U.S.C. 1395(l)) unless the
				Secretary has entered into a contract for that transportation with the
				provider.
					.
			504.Annual reports on
			 Post-9/11 Educational Assistance Program and Survivors’ and Dependents’
			 Educational Assistance Program
				(a)Reports
			 required
					(1)In
			 generalSubchapter III of
			 chapter 33 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
						
							3325.Reporting
				requirement
								(a)In
				generalFor each academic
				year—
									(1)the Secretary of
				Defense shall submit to Congress a report on the operation of the program
				provided for in this chapter; and
									(2)the Secretary shall submit to Congress a
				report on the operation of the program provided for in this chapter and the
				program provided for under chapter 35 of this title.
									(b)Contents of
				Secretary of Defense reportsThe Secretary of Defense shall
				include in each report submitted under this section—
									(1)information
				indicating—
										(A)the extent to
				which the benefit levels provided under this chapter are adequate to achieve
				the purposes of inducing individuals to enter and remain in the Armed Forces
				and of providing an adequate level of financial assistance to help meet the
				cost of pursuing a program of education;
										(B)whether it is
				necessary for the purposes of maintaining adequate levels of well-qualified
				active-duty personnel in the Armed Forces to continue to offer the opportunity
				for educational assistance under this chapter to individuals who have not yet
				entered active-duty service; and
										(C)describing the
				efforts under section 3323(b) of this title to inform members of the Armed
				Forces of the active duty service requirements for entitlement to educational
				assistance benefits under this chapter and the results from such efforts;
				and
										(2)such
				recommendations for administrative and legislative changes regarding the
				provision of educational assistance to members of the Armed Forces and
				veterans, and their dependents, as the Secretary of Defense considers
				appropriate.
									(c)Contents of
				Secretary of Veterans Affairs reportsThe Secretary shall include
				in each report submitted under this section—
									(1)information
				concerning the level of utilization of educational assistance and of
				expenditures under this chapter and under chapter 35 of this title;
									(2)the number of
				credit hours, certificates, degrees, and other qualifications earned by
				beneficiaries under this chapter and under chapter 35 of this title during the
				academic year covered by the report; and
									(3)such
				recommendations for administrative and legislative changes regarding the
				provision of educational assistance to members of the Armed Forces and
				veterans, and their dependents, as the Secretary considers appropriate.
									(d)TerminationNo
				report shall be required under this section after January 1,
				2021.
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 3324 the following
			 new item:
						
							
								3325. Reporting
				requirement.
							
							.
					(3)Deadline for
			 submittal of first reportThe first reports required under
			 section
			 3325 of title 38, United States Code, as added by paragraph
			 (1), shall be submitted by not later than November 1, 2012, and shall cover the
			 2011-2012 academic year.
					(b)Repeal of report
			 on All Volunteer-Force Educational Assistance Program
					(1)In
			 generalChapter 30 of such title is amended by striking section
			 3036.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by striking the item relating to section 3036.
					505.Limitation on
			 amount authorized to be appropriated for employee travel, printing, and fleet
			 vehiclesThe amount authorized
			 to be appropriated for the Department of Veterans Affairs for employee travel,
			 printing, and fleet vehicles for fiscal year 2012 shall not exceed
			 $385,000,000.
			506.Extension of
			 reduced pension for certain veterans covered by Medicaid plans for services
			 furnished by nursing facilitiesSection 5503(d)(7)
			 of title 38, United States Code, is amended by striking May 31,
			 2015 and inserting May 31, 2016.
			507.Statutory
			 Pay-As-You-Go Act of 2010The
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
			
	
		
			Passed the House of
			 Representatives October 12, 2011.
			Karen L. Haas,
			Clerk
		
	
